anternal revenue service appeals_office causeway street room boston ma date jan number release date ‘a c department of the treasury person to contact m -6 p m employee id number tel fax contact hours refer reply t ap fe bos in re tax-exempt status tax periodis ended uil legend a titties ster sseninine g ointnene wnatanen wunnnennnne b atte batentnae awe ca ttteninn on netee sete du teerenwennene this is a final adverse determination ruling letter concaming your organization's tax- exempt status under the provisions of sec_501 of the internal_revenue_code_of_1986 code as an organization described in sections cx6 and or c of the code for all years beginning on or after january ‘on june ‘88 an unincorporated association your purposes as stated in your canstilution and by-laws are to improve and enhance the competence and skills of employee services empioyee benefits practitioners the evidence presented disclosed that you were organized under the laws of the state of ‘tl to bring together individuais representing businesses and organization or the employee associations thereof for the purposes of promatlng the concepts of employee services and recreational programs ag an intagral factor of sound business management principles to act as s catalyst for implementing various activities events and special offers that would be beneficial to the member organizations ' to raise the standards of performance in all phasas of employee servicas employee_benefits ' to achieve these purposes a shall not discriminate on the basis of race religion gender cread age disabilities country of origin sexual identity of sexual preference in response to question of part ii activities and operational information states that it is a not-for-profit dedicated to employee buying power from discounts we exist on membership dues from members members pay to join and offer discounts associate members others join to receive discounts general members members are issued a membership card to gain them access to these discounts we also do occasional h uman rfalatians educational seminars _ response to question of part hl dealing with the qualifications necessary for membership in the organization a states that associate members are any business or service offering a discount to general members members general members are any company in the area wishing to join membership is then extended to the individual employees of these companies members ain subsequent correspondence also stated that since memberships which aflow these individuals and familles to partake of the discount programs if offers in response to question of part f dealing with the description of benefits available to members a states discounted products and services of more than products and services regular educational meetings quarterly all programe and savings can be found at d ahas published a pamphiel see attachment one which appears to give an overview of the organization and its activities to prospective general membership companies employers associate membership business or service providers vendors and ingividual and family general members it has offered individual i mance to raise the standard of and recreational management toaclas implement g n pertinent part a states that il was formed as a not-for-profit organization with the following purposes to bring together individuals representing businesses and for-profit and non-profit organizations or the employee associations thereof within a general geographic area forthe oumoses of prometina the concept of interested in enhancing developing or starting employee service programs within these companies all will provide all employees of your company with discounts on goods and or services that ara provided by out associate members inte and or ara offered to the aj general membership for a small annual fea and a general membership is desianed for businesses or community organization's i the mamber ormanizalions associate memberships were ms these discounts fit or enh it would d for iviti servit las bush ici discount that you set to drive business_associate members can promote their products o services to our more than website a monthly newsletter and special events such as our annual vendor fairs one in the spring and a second amalier one in the fall general members through thé tis the goal of a jo utllize its collective ‘buying power to maximize the savings to its members associate members also referred to as vendors agree to available offer a members discounts on theit goods or services thal is greater than the prica offered the general_public membership gn their investment in retum associate membr ractive markstil network receive a vs i e rt makes available lo all members id cards that may be shown at more than dozen area discounts require raservations or purchase of tickets coupons in advance ind attracti busines ive di fh other undertining added varie area orparizalions a offers the member companies the chance to participate in ts consignment ticket program in the consignment ticket program consignment tickets are available for ail area amusement parks many out-of-area entertainment attractions area car washes and movie theatres because of our buying power and the fact that we don't mark-up the price of amusement park and car wash tickets these consignment tickets sec_501 c of the code axempts from faderal income taxes business_leagues chambers of corwnerce real-estate boards boards_of_trade or professional football jeagues not organized for profit and no part of its net earings inuras to the banafit of any private sharshokder or individual sec_1_501_c_6_-1 of the income_tax regulations provides that ‘a business league ia an association of parsons having some common business interests the purpose of which is to promote such common business_interest and not to engage in regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities shoutd be directed to the impravement of businass conditions of one or more ines of business as distinguished farm the perfarmance of particular services for individual persons sec_1 a c of the regulations provides that ‘the words ‘private shareholder and individual’ in sec_501 refers to persons having personal and privais interest in the activities of the organization sec_501 cx8 of the code exempis from federal income taxes voluntary employee business associations veba providing for the payment of life sick accident or ather benefits to the members of the association or their dependents or designated beneficiaries if no part of its net eamings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 of the regulations provides that an organization must meet all of the following requirements a the organization is an employees’ association b membership in the association is voluntary the organization provide for the payment of life sick accident or other similar benefits to its members or their dependants or designated beneficiaries and substantially_all of its operations ara in furtherance of providing such benefits and d no part of its net_earnings inures other than by the payment of the benefits teferred to in paragraph c of this section to the benefit of any private_shareholder_or_individual an individual who is considered an employee an individual who becomes entitlad to membership in the association by reason of being or having been an employee or the survivor spouse and dependents of an employee sec_1 c -2 of the regulations provides that ‘the membership of an arganization described in sec_501 cx9 must consist of individuals who become eligible to participata by reason of their heing employees and whose eligibility for membership is defined by reference to objective standards that conalitute an employment-related common bond among such individuals typically those eligible for membership in an organization described in sec_501 c are defined by reference to a common employer to coverage under one or more collective bargaining agreements to membership in a labor_union or to membership in one or more locals of a national or intemational laber union exemption will not ba denied meraly because the mambarship of an orgenization includes some individuals who are nat employees provided that such individuals share an employer-related bond with the empioyee- member an association will be considered to be composed of employees if of ‘the total membership of the association on one day of each quarter of the association's taxable_year consists of employses sectlon c -2 b of he reguiations provides that the term ‘emplayee’ includes the following sec_1 c -2 c of tha regulations provides that membership in an association s voluntary if an affirmative act is required on the part of an employee to become a member rather than the designation as a member due to employee status however an association shail be considered voluntary although membership is required sec_1_501_c_9_-2 of the regulations provides there must be sn entity such as corporation of trust established under applicable oval law having an existence independent of the member-employees ot their employer sec_1 -2 ck3 of the regulations provides thet an organization must be controlled by - of all employeas provided that the employees do not incur a detriment as a result of ils mambership independent trustea s or membership in the association i ii il trustees or other fiduciaries at least some of whom are designated by or on behalf of the membership sec_1 c -3 of the regulations provides that the term other_benefits include only benefits that are simitar to life sick or accident benefits a benefit is similar to a life sick or accident benefit if it ts intended to safe guard or improve the health of a member or a member's dependent or it protects against a contingency that interrupts or impairs a member's earning power sec_1 c -3 e of the regulations provides that paying vacation benefits providing vacation facilities reimbursing vacation expenses and subsidizing recreational activities such as athletic leagues are considered other_benefits sec_1 c '9 -4 of the regulations provides that no part of the net eamings of the organization may inure to the private benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1 cx9 -3 in rev_rul 1973_2_cb_180 the service provided a somewhat historical oak at the definition of a chamber of commerce and similar organizations and stated that events related to the original enactment of what is naw sec_501 cx6 of the code also reflect that the organizations referred to at that time ag chambers_of_commerce and similar organizations were voluntary associations of a semi-public nature also that they were organizations whose membership was representative of the commercial interasts of a trade are comprising a broad segment of the general_public such as a city or similar geographleat or potitical area in addition the service stated that in the case of a chamber of commerce or sitnilar organization the common business_interest is usually tha general economic welfare of community membership is voluntary and open generally to all business and professional men in the community it has been accepted that an organization seeking exemption from federal_income_tax under section c of the code as a chamber of commerce or board_of trade must be one whose efforts are directed at promoting the common economic intarasts of all the commercial enterprises in a given trade community in pertinent part the court’s rational was that to reach the result it did the tax_court had ta raflect what seems an almost incontrovertible fact - that mib’s activities by their nature consist of rendering particular services for individual membar companies mib responds to a member's requast for information about a named applicant by transmiting whatever information it has about that person to the requesting member who then uses it as an aid to deciding whether to sell insurance to the applicant these sarvicas obviously benefit the businesses of the individual members to whom rendered that they also produce as a kind of spin-off various indirect and intangible benefits for in mib inc v court held that the petitioner did not qualify for tax-exempt status under the provisions of sec_501 a as an organization described in section dollar_figure c of the code of internal revenue ustc 'cir the commissioner the insurance industry as a whole does nol alter the fact thal the rendered services are in form and substance ‘particular services for individual persons ’ as the secand circult said in contracting plumbers cooperativa restoration com v united_states 486_f2d_884 2d cir based upon the above facts law and court decisions cited it has been determined that while your stated purpoeas are to improve business conditions in the profession of employee services and recreation administration your primary activity is t provide discounted services to employees of general member companies and to provide associate members with opportunities to increase their sales you are providing your members with the sarvice of a cooperative discount program while you provide some professional educational_services to general member representatives your membership solicitation materials and other information make it clear that your discount programs are the primary motivation for membership your discount program is your primary activity and it serves as a convenience and economy to your members who might othenwise be unable to obtain such discounts ultimately your discount program constitutes a particular service that preciudes tax-exemption under the provisions of sectlon c of the code similar to the clreuit court_of_appeals finding in mie inc supra your organization is raquired to file federal_income_tax retums on form_1120 u s corporate_income_tax retum for al yaars beginning on or after january have not already done so as provided in sec_6104 of the internal_revenue_code and applicable regulations the appropriate state officials will be notified of this determination if you corwriting to thank you for your cooperation if you have any questions please contact the person whose name and telephone number are shown above the contact person identified on the front of this letler can accaas your tax information and help you gel anewers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate for the irs office that issued this notice by calling taxpayer_advocate assistance is not a siibstitute for established irs procedures such as the formal appeals process the taxpayer_advocate can however see thal a tax matter that may not have been resolved through normal channels gets prompt and proper handling sincerely douglas h shulman commissioner by charles f fisher appeals team manager aeons tf internal revenue director exeupt organizations rulings and agreements service departaent of the treasery p boz - eu cincduneti of dati an os sven sense tesa weneen employer_identification_number teeaeeeer person to contect - muaber contact telephone suaberas few ene ner ieee sererere phone fax baged on the available dear we have considered your application_for recognition of exemption from federal_income_tax undar the provisions of sec_501 and sec_501 of the internal_revenue_code of and its applicable income ‘tax regulations information we have determined that you do not qualify for the yeagone set forth on enclosure i consideration was given to whether you qualify for exemption under ether subsections of sec_501 of the code however we have concluded that you do not qualify under another subsection as your organization has not established exemption from federal_income_tax it will be necesaary for you to file an anual income_tax raturn on form_1041 if you are a_trust or form_1120 if you are a coxporation or an unincorporated association t you ara in agreement with our proposed denial please sign and return one copy of the enclosed yorm coneent to proposed adverse action you have the right to protest this proposed determination 4f you to protest you should aubmit a written beliave it is incorrect appeal giving the facts law and other information to support your position ag organizations appeal procedures for unagreed ianues be submitted within days from the date of this letter and must be signed by one of your principal officers you may request a hearing with a member of the office of the regional director of appeala when you file your appeal contacted to arrange a date for it ‘the hearing may be held at the regional_office or district_office if you are to be represented by someone who is not one of your principal officers he or she must file a proper power of attomey and otherwiee quality under our conference and practice if a hearing ie requeated you will be you request at any mitually convenient explained in the enclosed publication 8vz exempt the appeal must requirements ag set forth in sec_601_502 of the statement of procedural rules if we do not hear from you within the time specified this will became our final_determination sea treasury repartment circular no sincerely loie g lerner director bxempt organizationa rulings and agreements enalesures enclosure t i a l s p o p i x i e r name of parent organization state date year number number year date dollar amount dollar amount dollar amount e t e your in the dtate of b you operate an extensive web through d when you decided to a is of the cade and holds a you incorporated as a non-profit corporation on c you have stated that you were covered under the group exemption of your parent organization a discontinue paying theix annual membership duea you believe that your coveraga under the group exemption ended at the end of d currently tax exempt under section s0i c group exemption under this subsection you are dedicated to employee buying power from discounts primary activity is to allow your membera to offer discavnts and to receive discounte from local merchants site that lists your members and explains all of the discounts available to them as well as how to exercise these discounts discounts for members include amusement parke out-of-area entertainment attractions car washes movie theaters etc because of your buying power and the fact that you do uot mark-up the price of amugenant park and car wash tickets these discounts are offered to your members at prices lower than can be obtained through you spend a small part of your time conducting human resources - related educational traiaing fox your mesbera you have two primazy types of menbara general members are any business not-for-profit governmental agency or employee_organization that is interested in the development and maintenance of effective employee service programs organizations that join as gensyal members are motivated by their desize to obtain discounts offered by associate members the employees of general member companies are aleo considered general members agsociate members are any company trade_association or other organization dealing with products and or services that seeks to establish relationship with your organization for mutual benefit or to ox other area organizations general and associate your enclosure contribute to the development and enhancement of employee services and employee_benefits projects or programa provide a discount on a product or service they provide or on multiple producta or services for a designated period of time associate mambers algo referred to as vendors are not entitled te recuive discounts through the organization uniess they also join and pay the membership fee for general membership according to your web site you currently have over manber companies that serve as general and aesociate members approximately f employees are receiving benefits through your discount progran at thie time associate members agree to these many discounte are tickets or coupons are offered on student membershipe ave since you have also offered membership on an general members take advantage of discounts in one of four ways first all members are issued an id card obtainable by showing the in card to locations such as the box office at the local seccer stadium hockey stadiut professional theatre company etc some discounts ara available only through pre-purchase of a ticket or coupon consignment to member companies to provide to their employees at their convenience in cases where the meniber company repreaentatives do not wish to participate in the on-alte consignment ticket program employees can purchase tickets and coupone directly from your office finally employees may also obtain tickets online dixactly through your wab site you also offer memberships to individuals available to either part or full time graduate or undergraduate students who are enrolled in employee services employes benefits or recreation-related curriculums at nearby colleges and universitic you can also confer an honorary general or associate memberahip upon individuale or organizationy in recognition of diatinguished or unusual services individual basis to individual menbara of the general_public your individual mamberships represent a very small portion of your total menberehip your articles of incorporation state that you were formed for the following purposes to bring together individuals representing businesses and governmental organizations or the employee associations thereof within a general geographical area for the purposes of promoting the concepts of employes services and recreational programs aa an integral factor of sound business management principles to improve and enhance the competence and skilla af employee services recreation practitioners a b enclosure c d e to raise the etandarde of performance in all phases of employee services recreation management and to act as the catalyst for implementing various activities events and special offers that would be beneficial to the member organizations im general to do any and all acts and things to exerods any and all powers which it may now or hereafter be lawful for tha corporation te do er exercise under and pursuant to the laws of the state of b for the purpose of acconplishing any of the purposes of the corporation but not for the pecuniary profit or financial gain of ite menbers directors or officers nothing contained in this certificate shall authorize or empower the corporation to perform or engage in any act or practice prohibited by the or any other anti-monopoly statute of the state of b law section y for g your dues for associate you also have expenses attributable to dues and assessments of menbers your primary expense you are primarily funded through groa though you do have some income from investments iw for salaries and wages activities related te your exempt_purpose your dues schedule for general members ranges from x depending on when a corporation joins and the ounber of individuals they employ individual member dues is set at members during the calendar_year g is set at z lar baction c of the internal_revenue_code deseribes voluntary employees’ beneficiary associations hereinafter referred to aa veba providing for tha payment of life sick accident or other_benefits to its meabera or their dependents or designated beneficiaries if no part of the net_earnings of the association inures other than through auch payments to the benefit of any private_shareholder_or_individual sec_1 c -1 of the income_tax regulationa provides that to be described in sec_501 following requirements the organization is an employees association membership in the association is voluntary an organization must meet all of the a b i enclosure ce d the organization provides for the payment of life eick accident or other_benefits to ite members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and no part of the net_earnings of the organization inures other than by payment of the benefits referred to in paragraph c of this section to the benefit of any private_shareholder_or_individual saction c a of the regulations provides that the membership af an organization described in sec_502 c muat consist of individuals who become entitled to participate by feason of their being employees and whose eligibility for manbership is defined by refarance to objective standards that constitute an employment-related common bend among such individuals typioally those eligible for membership in an organization described in section dollar_figure c are dafined by xeference to a common employer or affiliated employers to coverage under one or moze collective bargaining agreementa with fegpect to benefita provided by reason of much agraement s to membership in a labor_union or to mambership in ona or nore locals of a national or international labor umion por example membership in an association might be open to all employees in specified jcb classifications working for certain employers at specified locations and who are entitied to benefits by reason of one or more collective bargaining agreemente in addition employees of cne or more employers engaged in the sama line_of_business in the same geographic locale will be considexed to shaze an employment-related bond for purposes of an organization through which their employers provide henefite employees of a labor_union also will be considered to share an employment- related common bond with members of the union and exployees of an association will be conaidered to share an employment-related common bond with members of the association whether a group of individuals is defined by reference to a permlasible standard or standards is a question to be determined with regard to all the facta and circumstances taking inte account the guidelines wet forth in thie paxagzaph sec_1 c -2 b of the regulations states the following meaning of employee determined by reference to the legal and bona_fide relaticnehip of employer and employea following whether an individual is an employee ie ‘tha term employee includes the enolosure i bn individual who is considered an employee w for employment_tax purposes under subtitle c of the internal_revenue_code and the regulations thereunder or for purposes of a collective bargaining agreenent whether or not the individual could qualify as an employee under applicable conmon law rules this would include any person who is considered an enployee for purposes of the labor management relations act of 61_stat_136 u c as amended fection c -3 a of the regulations states the following jn general the life sick accident or other_benefits provided by a voluntary employees’ beneficiary association must be payable to its members their dependents or their designated beneficiaries por purposes of sec_501 dependent meana the member's spouse any child of the member or the member's spouse who ia a minor or a student within the meaniog of mection sec_1 any other minor child residing with the member and any othex individual who an association relying on information furnished to it by a member in gond faith believes life sick accident or is a person described in section a other_benefits may take the form of cash or noncash benefice a voluntary omployees’ beneficiary association is not operated for the purpose of providing life accident or other benefita unless substantially_all of its operations are in furtherance of further an organization ia not the provieion of guch benefits described in this provides benefits of more than a de_minimis amount that are not pexmittad by paragraphs b section if it systematically and knowingly of thia section sick d a or sec_1 c -3 d of the regulations states the fallowing other_benefits that are similar to life sick or accident benefits im similar to a life sick or accident benefit if the term ‘other benefits includes only benefits a benefit tt im intended to safeguard or improve the health of a member or a member's dependents or it protects against a contingency that interrupts or impaira a member's earning power rnclosure inc v united_states ado u held that the term line of buaineas meant either an national muffler dealers association entire industry or all components of an industry within a geographic area the court stated that employers whose major economic activity consists of the production or distribution of products or the provision of services having markedly similar characteristics who employ similar production and marketing facilities and who compete in the game markets may be considered to be in the same industry you applied for tax exemption under sec_501 as a voluntary employees beneficiary assaciation however in a phona conversation on duly you indicated that you wished to be considered under sec_501 consideration was based on the fact that your parent organization ig currently tax-exempt under sec_501 since you were previously covered under sec_501 through the group exemption of your parent you decided that you would alsa like to pursue independent tax exemption undex that aubpection your decision to request thie as a buainess league it ome general cinss as interest ig individuale the improvement of business sonéitions of the incomm tax regulations states of the internal_revenue_code_of_1986 provides for sec_501 exemption from federal_income_tax of buainens leagues not organized for profit no part of the net_earnings of which inurea to the benefit of any shareholder or individual sec_1 -1 of in part a busineas league is an association of parsons having gome common business the purpose of which is te promote such common interest an organization of the same a chamber o commerce or board_of trade ‘thus its activities should be directed to or more lines of business as distinguished from the yerformanca of particular services for individual persons revenne ruling nouprofit organization of finance adjusting services to its members and publishes and distributes to theiz potential customers a directory performing particular services for ite members and does not qualify for exemption wnder section sp1 c revrul_74_61 1974_1_cb_138 held that an organization whore principal activity is to provide ite member with group workmen's_compensation insurance did net qualify for tax exemption under sec_502 that furnishing franchise areas held the business of which aesigns exclusive of the code containing ia addresses members’ names and 1s cb ia a enclosure revrul_65_244 c b held that an organization which conducted trading stamp plan vhereby patrona of members received trading not quality for tax exemption under section e for merchandica at redaemable etamps stores local did application af law to quality sec_502 following requirements outlined in sec_1 c -1 of the as a voluntazy employees’ beneficiary association under of the code an organization must meet all of tha regulations a b e the organization is an employees’ association membership in the association ie voluntary the organization provides for the payment of lize wick aceident or other_benefits to its members or theiz dependants or designated beneficiaries and substantially_all of ite operations are in furtherance of providing such benefits and no part of the net_earnings of the organization inures other than by payment of the benefite raferred to in paragraph c of this section to the benefit of any private_shareholder_or_individual of tha code your organization dees mot satisfy requirementa a and c listed abova as a result you do not qualify as a voluntary ‘employees’ beneficiary aseociation described in section dollar_figure you ara uot an enployeas’ association for three reasons your neubarahip is open to individuals who did not beoone entitled to participate by reason of their being employees rather you recently opened up membership to any individual whe wiehed to pay a mambership fee of dollar_figure participate in your discount program though you do not currently have a large ounber of individual members you are not in compliance with the regulations and this bara tax exemption under c your’ asaociate members compose over half of your nenbership associate menbers are not entitled to participate in your association by reason of being employees as required by section big_number c -1 of the regulations rather these individuala ave participating as members of the aasooiation because they have products and servicea that they are willing per year to b to enclosure e in the same geographic you axe not an employess’ association your membership both associate and general is open to to provide discounts on to the general members of your association section big_number c -2 a of the regulations provides that menbership of an organization described in sec_501 must consist of individuals who become entitled to participate by reason of thelr being employees and whose eligibility for uenbership ie defined by reference to objective atandards that constituce an employment-related eormon bend attong auch individuals typically those eligible for menberehip in an organization described in sec_501 are defined by reference to a common employer or affiliated employers to coverage under one or more collective bargaining agreements with respect to benefits provided by reason of such agreament s to membership in a labor_union or ro memberahip in one or more locale of a national or international laber union smployess of one or more emplayers engaged in the same line_of_business locale will be considered to share an enployment-related bond for purposes of an organization through which thedx enployers brovide benefits bacause your members do not share an employment-related common bond any corporation or individual that is willing to pay your amnual dues there is ne comecn employer no collective bargaining agreements or other objective atandards that constitute an employment-related common bond anong your members further you are not an employees’ association that shares an employer-related common bond by reason of your member employers being engaged in the same line_of_business in the same geographic locale agsociation inc y united_states defined tha term line of huainess ae either an entize industry ox all components of an industry within a geographic area your membership ig not limited to employers sharing the same line_of_business in a particular geographic locale as a result you are not an ‘employees’ association as defined in sec_1 a -1 of the regulations you do not meet the requirements of sec_1 c -1 of the regulations because you are not providing for the payment of life sick accident or other_benefits to your members their dependents or designated beneficiaries the only benefits that your organization provides are discounts on recreational activities qualify under sec_501 your recreational discounts would national muffler dealers in order ta l rnclosure have to meet the definition of ‘other benefits as defined in the regulations sec_1 c -3 d of the regulations defines the term other_benefits to include only benefits that are similar to life sick or accident benefita if it is intended to safeguard or improve the health of a nember or a member's dependenta or te protects against a contingency that interrupts or inpaize menber’s sacning power the discounts on recreational activities that you provide to your menbera do not mast the definition of other_benefits ag defined by sec_1 c -3 d of the regulations bacausa thay ere not intended to safeguard or improve the health of mambers and they do not protest against contingency that interrupts or impairs your members’ earning power 4m conclusion you do not qualify for tax exemption under secticn dollar_figure c as a voluntary hnployess beneficiary association because you do not mest the proscriptions outlinad in sections dollar_figure c -3 and c of the regulations as a to qualify for tax exemption under section you have verbally requested tax exemption under sec_501 business league s02 c the regulations require that an organization must be an association of persons having some common business_interest the purpose of which is to promote such common interest organization's activities met be directed to the improvement of business conditions of one or more lines of business ae distinguished from the performance of particular services for individual ‘persons fe hold that you do not qualify for tax exemption under sec_501 requirements set forth in sec_1 c -1 of the regulations you are not an organization or association of peraons having some common business_interest the purpops of which ia to promote such comion interest further your activities are not dizected at the improvement of one or more lines of business directed at the performance of particular services for individual persons aa a business league because you do not meat the rather they are purther the you are aimilar to the organization described in revrul_76_409 1976_2_cb_154 because you are also providing particular services to your membere this ruling denied tax exemption to an organization which provided financing adjusting servicas to ita menbera like the enclosure services organization described in the ruling you are providing your members with the service of a cooperative discount program for manbers you do not qualify for tax exemption under sec_504 because your discount program constitutes the performance of particular for members and thus precludes tax exemption under sec_502 c you bear similarities to the organization described in revrul_74_81 1974_1_cb_135 because like the organization described in this ruling you are conducting a discount program for members which allows them to offer discounts on recreational activities to their employees for a fee that would otherwise not be obtainable by the individual businesses this ruling held that conducting an activity that serves as a convenience or economy to membera in the operation of their business is a particular service your discount program is your primary activity amd it serves as a convenience and economy to your members who might otherwise be unable to obtain such discounte ultimately your discount program constitutes a particular service which precludes tax exemption under sec_501 c you are similax to tha organization deseribed in revenue_ruling 2a4 because like the organization deacribed in this ruling you are providing particular services to your members the organization described in thia ruling conducted a trading stamp plan whereby patrons of members received trading atamps redeemable for merchandise at local stores like the organization described in thia ruling you are providing particular services to your members by offering discount program on recreational activities as a result you are precluded for qualification as a tax-exempt_organization under sec_501 because you do not mest the promcriptions outlined in section big_number c -1 of the regulatiow c b axpayer position you make the argument that your correspondence dated june regard to qualification for tax exemption under sec_501 c your letter employees’ beneficiary association for the following reasons you are a voluntary association of employes you provide all of your members with discounts on products and services the opportunity group discounts states your position with in you qualify as a voluntary individual or business is benefited more discrimination you health than any purchase provide without single a yerm leng even care te at no c bb enclosure other individual you offer educational activities for your members seminars on topics ranging benefit and retirement plans to workplace and employes safety you hold from career changing to employes if you you that were section s01 c s as but a phone conversation on july best classified c a is currently tax sxempt you were covered under your parent’s group exemption tn you indicated that you thought a voluntary employees’ beneficiary asgoviation under that you did not qualify under thie subsection you would like to pursus tax exemgtion under aa business league requested classification under thie subsection because your parent organization under section dollar_figure c and holds a group exemption under this subsection through d when you determined that you wished to diecontinue coverage and to pursue independent tax exesption saged on the fact that you wexe previcusly covered by a group exemption under sec_504 c you requested classification under this subsection position we hold that you do not qualify for tax exemption under section dollar_figure c you alec da not quality for tax exenption under section c business league you have asserted that you qualify for tax exemption under c of the code because you are a voluntary aasociation of employees you provide your discount program without discrimination your discount program does not benefit one individual or business more than another and you offer educational programs to members we hold that you do rot qualify for tax exemption under o for two reasons you are not an employeas’ association and you are not providing fox the payment of life sick accident or other_benefits to your members the fact that you offer educational programs and provide benefits to membera on an equitable basis does not allow you te meet the requirements of thia subsection with regard to our first argument ws hold that you are not an employee's mnsociation for three reasona us a voluntary buployece’ benaficiary association and that aa a your membership ia open to individuals who did not bacome entitled to participate by reason of their being employeas your associate members compose over half of your membarahip associate members axe not entitled to participate in your i enclosure a association by reason of being employees as requized by section big_number -2 of tha regulations bection c -2 a of the regulations provides that nenbership of an organization described in sec_501 c must consist of individuala vho become entitled to participate by reason of their being employees and whose eligibility for wenbership ie defined by reference te objective standards that constitute an employment-related comnon bond among such andividusle you are not an association of employees because your members do not share an employment-related common bond your membership both asaeciate and general is open to any corporation that is willing to pay your ammual dues ne common employer no collective bargaining agreements or other objective standards that conetitute an employmant elated conmon bond among your members there is further you are not an association of employees who share an employer related conmon bond by reason of your mexber employers being engaged in the same line_of_business in the sama geographic locale a tt is intended to safeguard or improve the health of a member or a member's dependents or it protects against a contingency that interrupts or impairs a member's caring power with regard to our second argument wa conclude that you do not meet the requirements of sec_1 c -1 of the regulations because you are not providing for the payment of life sick accident or other_benefits to your members the only benefits that your organization provides are digcounts on recreational activities it ia our opinian that these benefits do not meet the definition of ‘other benefite a sec_4efined in the regulations sec_1 c -3 d of the regulations defines the term othar benefita to include only benefits that are similar to life wick or accident benefits if - the discounts on recreational activities that you provide te your menbers do not meet the definition of other benefita’ as defined by wection c -3 d of the regulations because they are not intended to safsguard or improve the health of members and they do not protect against a contingency that interrupts or impairs the menber'a earning power s enclosure in canclusion we bold that you da not meet the requirementa for tax exemption under because you do not meet the proacriptions outlined in sectiona c -2 and and c a of the regulations with regard to your request for tax exemption under action aa business league you ussert that up until h you were covered by the group exemption of your parent organization which currently holds a group exemption under sec_501 based on the fact that you were previously covered by a group exemption under this eubsecticn you qualify for independent tax exemption under this section we do not agree to the contrary we hold that you do not qualify for tax exemption under sec_501 because your primary activity is to provide a discount program on recreational activities to your menbers and this activity constitutes providing particular services for your members performance of particular services rather than the improvement of business conditions of one or more lines of business you do not meet the requirements for tax exexption under section s01 c because you do not meet the proscriptions outlined in sec_1 c -1 of the regulations the fact that you vere previously covered by a group exemption under this subsection does not your activities are clearly directed at the assert that you as a result change sur conelusion on gonoluy we tax exemption under section s01 c as a voluntary employees’ beneficiary asseeletion er under saction c of the code as a business league ont quality for that hold you do accordingly you do not mast the you do not meet the requirements for tax exemption under sec_501 because you ave not an employees' association and you are net providing for the payment of life sick accident or other_benefits to your members proscriptions outlined in sec_1 co -2 and big_number c -3ta of the regulations you do not qualify for tax exemption under section s02 c because your organization is primarily engaged in providing a diacount program en recreational activities te your menbers your discount program constitutea particular services for members accordingly for tax exexption under sec_301 of not meet the proscriptions outlined in sec_1 c -1 of the regulations performance do code because you of qualify the you the do not
